
	

113 HR 1004 IH: Sacramento-San Joaquin Delta National Heritage Area Establishment Act
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1004
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Garamendi (for
			 himself, Mr. George Miller of
			 California, Mr. Thompson of
			 California, Ms. Matsui,
			 and Mr. McNerney) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To establish the Sacramento-San Joaquin Delta National
		  Heritage Area.
	
	
		1.Short titleThis Act may be cited as the
			 Sacramento-San Joaquin Delta National
			 Heritage Area Establishment Act.
		2.DefinitionsIn this Act:
			(1)Heritage
			 AreaThe term Heritage Area means the Sacramento-San
			 Joaquin Delta Heritage Area established by section 3(a).
			(2)Heritage Area
			 management planThe term Heritage Area management
			 plan means the plan developed and adopted by the management entity under
			 this Act.
			(3)Management
			 entityThe term management entity means the
			 management entity for the Heritage Area designated by section 3(d).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of California.
			3.Sacramento-San
			 Joaquin Delta Heritage Area
			(a)EstablishmentThere
			 is established the Sacramento-San Joaquin Delta Heritage Area in
			 the State.
			(b)BoundariesThe
			 boundaries of the Heritage Area shall be in the counties of Contra Costa,
			 Sacramento, San Joaquin, Solano, and Yolo in the State of California, as
			 generally depicted on the map entitled Sacramento-San Joaquin Delta
			 National Heritage Area Proposed Boundary, numbered T27/105,030, and
			 dated September 2010.
			(c)Availability of
			 mapThe map described in subsection (b) shall be on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service and the Delta Protection Commission.
			(d)Management
			 entityThe management entity for the Heritage Area shall be the
			 Delta Protection Commission established by section 29735 of the California
			 Public Resources Code.
			(e)Administration
				(1)AuthoritiesFor purposes of carrying out the Heritage
			 Area management plan, the Secretary, acting through the management entity, may
			 use amounts made available under this Act to—
					(A)make grants to the State or a political
			 subdivision of the State, nonprofit organizations, and other persons;
					(B)enter into cooperative agreements with, or
			 provide technical assistance to, the State or a political subdivision of the
			 State, nonprofit organizations, and other interested parties;
					(C)hire and compensate staff, which shall
			 include individuals with expertise in natural, cultural, and historical
			 resources protection, and heritage programming;
					(D)obtain money or services from any source
			 including any that are provided under any other Federal law or program;
					(E)contract for goods or services; and
					(F)undertake to be a catalyst for any other
			 activity that furthers the Heritage Area and is consistent with the approved
			 Heritage Area management plan.
					(2)DutiesThe management entity shall—
					(A)in accordance with subsection (f), prepare
			 and submit a Heritage Area management plan to the Secretary;
					(B)assist units of local government, regional
			 planning organizations, and nonprofit organizations in carrying out the
			 approved Heritage Area management plan by—
						(i)carrying out programs and projects that
			 recognize, protect, and enhance important resource values in the Heritage
			 Area;
						(ii)establishing and maintaining interpretive
			 exhibits and programs in the Heritage Area;
						(iii)developing recreational and educational
			 opportunities in the Heritage Area;
						(iv)increasing public awareness of, and
			 appreciation for, natural, historical, scenic, and cultural resources of the
			 Heritage Area;
						(v)protecting and restoring historic sites and
			 buildings in the Heritage Area that are consistent with Heritage Area
			 themes;
						(vi)ensuring that clear, consistent, and
			 appropriate signs identifying points of public access, and sites of interest
			 are posted throughout the Heritage Area; and
						(vii)promoting a wide range of partnerships
			 among governments, organizations, and individuals to further the Heritage
			 Area;
						(C)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the Heritage Area management plan;
					(D)conduct meetings open to the public at
			 least semiannually regarding the development and implementation of the Heritage
			 Area management plan;
					(E)for any year that Federal funds have been
			 received under this Act—
						(i)submit an annual report to the Secretary
			 that describes the activities, expenses, and income of the management entity
			 (including grants to any other entities during the year that the report is
			 made);
						(ii)make available to the Secretary for audit
			 all records relating to the expenditure of the funds and any matching funds;
			 and
						(iii)require, with respect to all agreements
			 authorizing expenditure of Federal funds by other organizations, that the
			 organizations receiving the funds make available to the Secretary for audit all
			 records concerning the expenditure of the funds; and
						(F)encourage by appropriate means economic
			 viability that is consistent with the Heritage Area.
					(3)Prohibition on the Acquisition of Real
			 PropertyThe management
			 entity shall not use Federal funds made available under this Act to acquire
			 real property or any interest in real property.
				(4)Cost-sharing requirementThe Federal share of the cost of any
			 activity carried out using any assistance made available under this Act shall
			 be 50 percent.
				(f)Heritage area management plan
				(1)In generalNot later than 3 years after the date of
			 enactment of this Act, the management entity shall submit to the Secretary for
			 approval a proposed Heritage Area management plan.
				(2)RequirementsThe Heritage Area management plan
			 shall—
					(A)incorporate an
			 integrated and cooperative approach to agricultural resources and activities,
			 flood protection facilities, and other public infrastructure;
					(B)emphasize the
			 importance of the resources described in subparagraph (A);
					(C)take into consideration State and local
			 plans;
					(D)include—
						(i)an inventory of—
							(I)the resources located in the core area
			 described in subsection (b); and
							(II)any other property in the core area
			 that—
								(aa)is related to the themes of the Heritage
			 Area; and
								(bb)should be preserved, restored, managed, or
			 maintained because of the significance of the property;
								(ii)comprehensive policies, strategies and
			 recommendations for conservation, funding, management, and development of the
			 Heritage Area;
						(iii)a description of actions that governments,
			 private organizations, and individuals have agreed to take to protect the
			 natural, historical and cultural resources of the Heritage Area;
						(iv)a program of implementation for the
			 Heritage Area management plan by the management entity that includes a
			 description of—
							(I)actions to facilitate ongoing collaboration
			 among partners to promote plans for resource protection, restoration, and
			 construction; and
							(II)specific commitments for implementation
			 that have been made by the management entity or any government, organization,
			 or individual for the first 5 years of operation;
							(v)the identification of sources of funding
			 for carrying out the Heritage Area management plan;
						(vi)analysis and recommendations for means by
			 which local, State, and Federal programs, including the role of the National
			 Park Service in the Heritage Area, may best be coordinated to carry out this
			 Act; and
						(vii)an interpretive plan for the Heritage Area;
			 and
						(E)recommend policies and strategies for
			 resource management that consider and detail the application of appropriate
			 land and water management techniques, including the development of
			 intergovernmental and interagency cooperative agreements to protect the
			 natural, historical, cultural, educational, scenic, and recreational resources
			 of the Heritage Area.
					(3)RestrictionsThe
			 Heritage Area management plan submitted under this subsection shall—
					(A)ensure
			 participation by appropriate Federal, State, tribal, and local agencies,
			 including the Delta Stewardship Council, special districts, natural and
			 historical resource protection and agricultural organizations, educational
			 institutions, businesses, recreational organizations, community residents, and
			 private property owners; and
					(B)not be approved
			 until the Secretary has received certification from the Delta Protection
			 Commission that the Delta Stewardship Council has reviewed the Heritage Area
			 management plan for consistency with the plan adopted by the Delta Stewardship
			 Council pursuant to State law.
					(4)DeadlineIf a proposed Heritage Area management plan
			 is not submitted to the Secretary by the date that is 3 years after the date of
			 enactment of this Act, the management entity shall be ineligible to receive
			 additional funding under this Act until the date that the Secretary receives
			 and approves the Heritage Area management plan.
				(5)Approval or disapproval of heritage area
			 management plan
					(A)In generalNot later than 180 days after the date of
			 receipt of the Heritage Area management plan under paragraph (1), the
			 Secretary, in consultation with the State, shall approve or disapprove the
			 Heritage Area management plan.
					(B)Criteria for approvalIn determining whether to approve the
			 Heritage Area management plan, the Secretary shall consider whether—
						(i)the management entity is representative of
			 the diverse interests of the Heritage Area, including governments, natural and
			 historic resource protection organizations, educational institutions,
			 businesses, and recreational organizations;
						(ii)the management entity has afforded adequate
			 opportunity, including public hearings, for public and governmental involvement
			 in the preparation of the Heritage Area management plan; and
						(iii)the resource protection and interpretation
			 strategies contained in the Heritage Area management plan, if implemented,
			 would adequately protect the natural, historical, and cultural resources of the
			 Heritage Area.
						(C)Action following disapprovalIf the Secretary disapproves the Heritage
			 Area management plan under subparagraph (A), the Secretary shall—
						(i)advise the management entity in writing of
			 the reasons for the disapproval;
						(ii)make recommendations for revisions to the
			 Heritage Area management plan; and
						(iii)not later than 180 days after the receipt
			 of any proposed revision of the Heritage Area management plan from the
			 management entity, approve or disapprove the proposed revision.
						(D)Amendments
						(i)In generalThe Secretary shall approve or disapprove
			 each amendment to the Heritage Area management plan that the Secretary
			 determines make a substantial change to the Heritage Area management
			 plan.
						(ii)Use of fundsThe management entity shall not use Federal
			 funds authorized by this Act to carry out any amendments to the Heritage Area
			 management plan until the Secretary has approved the amendments.
						(g)Relationship to other Federal
			 agencies
				(1)In GeneralNothing in this Act affects the authority
			 of a Federal agency to provide technical or financial assistance under any
			 other law.
				(2)Consultation and CoordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on the Heritage Area is encouraged
			 to consult and coordinate the activities with the Secretary and the management
			 entity to the maximum extent practicable.
				(3)Other Federal AgenciesNothing in this Act—
					(A)modifies, alters, or amends any law or
			 regulation authorizing a Federal agency to manage Federal land under the
			 jurisdiction of the Federal agency;
					(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
					(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
					(h)Private property and regulatory
			 protections
				(1)In
			 generalSubject to paragraph
			 (2), nothing in this Act—
					(A)abridges the rights of any property owner
			 (whether public or private), including the right to refrain from participating
			 in any plan, project, program, or activity conducted within the Heritage
			 Area;
					(B)requires any property owner to permit
			 public access (including access by Federal, State, or local agencies) to the
			 property of the property owner, or to modify public access or use of property
			 of the property owner under any other Federal, State, or local law;
					(C)alters any duly adopted land use
			 regulation, approved land use plan, or other regulatory authority of any
			 Federal, State or local agency, or conveys any land use or other regulatory
			 authority to the management entity;
					(D)authorizes or implies the reservation or
			 appropriation of water or water rights;
					(E)diminishes the authority of the State to
			 manage fish and wildlife, including the regulation of fishing and hunting
			 within the Heritage Area; or
					(F)creates any liability, or affects any
			 liability under any other law, of any private property owner with respect to
			 any person injured on the private property.
					(2)Opt
			 outAn owner of private property within the Heritage Area may opt
			 out of participating in any plan, project, program, or activity carried out
			 within the Heritage Area under this Act, if the property owner provides written
			 notice to the management entity.
				(i)Evaluation; report
				(1)In generalNot later than 3 years before the date on
			 which authority for Federal funding terminates for the Heritage Area, the
			 Secretary shall—
					(A)conduct an evaluation of the
			 accomplishments of the Heritage Area; and
					(B)prepare a report in accordance with
			 paragraph (3).
					(2)EvaluationAn evaluation conducted under paragraph
			 (1)(A) shall—
					(A)assess the progress of the management
			 entity with respect to—
						(i)accomplishing the purposes of this Act for
			 the Heritage Area; and
						(ii)achieving the goals and objectives of the
			 approved Heritage Area management plan;
						(B)analyze the Federal, State, local, and
			 private investments in the Heritage Area to determine the leverage and impact
			 of the investments; and
					(C)review the management structure,
			 partnership relationships, and funding of the Heritage Area for purposes of
			 identifying the critical components for sustainability of the Heritage
			 Area.
					(3)Report
					(A)In generalBased on the evaluation conducted under
			 paragraph (1)(A), the Secretary shall prepare a report that includes
			 recommendations for the future role of the National Park Service, if any, with
			 respect to the Heritage Area.
					(B)Required analysisIf the report prepared under subparagraph
			 (A) recommends that Federal funding for the Heritage Area be reauthorized, the
			 report shall include an analysis of—
						(i)ways in which Federal funding for the
			 Heritage Area may be reduced or eliminated; and
						(ii)the appropriate time period necessary to
			 achieve the recommended reduction or elimination.
						(C)Submission to congressOn completion of the report, the Secretary
			 shall submit the report to—
						(i)the Committee on Energy and Natural
			 Resources of the Senate; and
						(ii)the Committee on Natural Resources of the
			 House of Representatives.
						(j)Effect of
			 designationNothing in this Act—
				(1)precludes the
			 management entity from using Federal funds made available under other laws for
			 the purposes for which those funds were authorized; or
				(2)affects any water
			 rights or contracts.
				4.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 may be made available for
			 any fiscal year.
			(b)Cost-Sharing
			 requirementThe Federal share of the total cost of any activity
			 under this Act shall be determined by the Secretary, but shall be not more than
			 50 percent.
			(c)Non-Federal
			 shareThe non-Federal share of the total cost of any activity
			 under this Act may be in the form of in-kind contributions of goods or
			 services.
			5.Termination of
			 authority
			(a)In
			 generalIf a proposed Heritage Area management plan has not been
			 submitted to the Secretary by the date that is 5 years after the date of
			 enactment of this Act, the Heritage Area designation shall be rescinded.
			(b)Funding
			 authorityThe authority of the Secretary to provide assistance
			 under this Act terminates on the date that is 15 years after the date of
			 enactment of this Act.
			
